Citation Nr: 0318649	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired 
skin disorder diagnosed as tinea versicolor, including as 
secondary to exposure to Agent Orange (AO). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran had active military service from October 1967 to 
October 1971.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Los Angeles, California.  The RO, in pertinent part, 
denied entitlement to service connection for psychiatric 
disorders including PTSD, and for pseudo folliculitis barbae.

This case was previously remanded by the Board of Veterans 
Appeals (Board) in February 2001 for additional development 
of the evidence and consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

During pendency of this claim the jurisdiction of the 
veteran's appeal was transferred from the RO in Los Angeles, 
California to the RO in Denver, Colorado.

The case is once more before the Board for appellate 
consideration.  

Voluminous VA medical records with pertinent VA dermatologic 
and psychiatric examination reports have been added to the 
record without waiver from the veteran of initial RO review.  
Typically, the RO must review this evidence and, if the 
claims remain denied, include such evidence in a supplemental 
statement of the case (SSOC).  38 C.F.R. §§ 19.37, 20.1304 
(2002).

However, in this case, the Board may proceed with 
consideration of the issues of entitlement to service 
connection for a skin disorder, including as secondary to 
exposure to AO and a psychiatric disorder including PTSD in 
view of the favorable decision cited below.  Also, for 
reasons stated in the decision below the issue of entitlement 
to service connection for a skin disability due to exposure 
to AO is moot.  


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
shows that a chronic acquired skin disorder diagnosed as 
tinea versicolor has been linked to active service.

2.  Competent medical evidence demonstrates the presence of 
PTSD due to Vietnam experiences and a psychotic disorder not 
otherwise specified (NOS) associated with PTSD.

3.  The competent, credible, and probative evidence of record 
corroborates the claimed in-service stressors to support a 
diagnosis of PTSD associated with a psychotic disorder.


CONCLUSIONS OF LAW

1.  A chronic acquired skin disorder diagnosed as tinea 
veriscolor was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(b)(d). 
(2002). 

2.  PTSD with associated psychotic disorder, NOS was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A historical review of the record including the veteran's 
service personnel file discloses that he served on active 
duty in the United States Air Force from October 1967 to 
October 1971.  He served as a security policeman in Vietnam 
from December 1968 to December 1969.  
The veteran's service medical records show dermatological 
treatment for pseudo folliculitis barbae.  In April 1971 it 
was determined that he should be permanently disqualified 
from the military as a result of an emotionally unstable 
personality.  A September 1971 physical examination report 
for separation from active duty shows a normal clinical 
evaluation of the skin and normal psychiatric evaluation.  

The record shows a post-service diagnosis of onychomycosis.  
The veteran has also reported continuing symptoms of skin 
problems since service.  He has also stated that his skin 
problems are possibly secondary to exposure to AO.

A VA PTSD questionnaire received in September 2002 shows the 
veteran reported that he was stationed at Nha Trang Air Force 
Base in Vietnam and was subjected to multiple attacks 
including bombs between 1968 and 1969.  In February 2003 the 
RO conceded verification of the veteran's stressors.  It was 
noted that the veteran was stationed at Nha Trang Air Force 
Base in Vietnam and was subjected to multiple attacks between 
1968 and 1969.  

The veteran was afforded VA psychiatric and psychological 
tests in April and May 2003.  The pertinent diagnosis of PTSD 
secondary to experiences in Vietnam was noted.  Also 
diagnosed was a psychotic disorder NOS associated with PTSD.  
The diagnosis of PTSD was based on the veteran's claimed 
stressors that he was subjected to mortar attacks while in 
Vietnam.  Also, he noted going on search and destroy missions 
in the jungle with members of the Green Berets.  He recalled 
dragging in bodies and seeing individuals with severed limbs.  
He spoke of the impact of having friends who died and about 
being afraid for his life all the time.  

A May 2003 VA dermatological examination report shows that 
the medical examiner reviewed the veteran's claims file.  
Following a review of the claims file and examination 
findings the medical examiner opined that it is at least as 
likely as not that the current dermatological disorder noted 
on examination and diagnosed as tinea versicolor with signs 
and symptoms involving areas of the chest, back and posterior 
neck was incurred while the veteran was in service.  Also, 
the medical examiner noted that it was less likely that the 
skin disability was related to AO exposure.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service connection 
for injuries alleged to have been incurred in combat.  
Collette v. Brown, 82 F.3d 389 (1996).  Under that statute, 
in the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.


Specific PTSD Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (effective March 7, 1997).


Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996; see Dizoglio v. Brown, 9 Vet. App. 163 (1996); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence needed for corroboration may be obtained 
from sources other than the veteran's service medical 
records.  Moreau, supra, see also Patton v. West, 12 Vet. 
App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).
Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claims.  In the case at hand, 
the Board is satisfied that the duty to notify and the duty 
to assist have been met to the extent necessary under the new 
law. 

During the course of the appeal the Board remanded this case 
to the RO for additional development of the evidence 
including consideration of the VCAA.

Voluminous pertinent VA medical records including reports of 
recently dated VA dermatologic and psychiatric examinations 
with nexus opinions were added to the record without formal 
RO adjudicatory action and other procedural requirements.  

In view of the favorable action by the Board noted below any 
noncompliance with VCAA notice requirements or VA procedural 
regulations represents nothing more than harmless error.  The 
veteran is not prejudiced by the Board entering a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Remanding this case for compliance with VCAA notice 
requirements and VA procedural regulations would serve no 
useful purpose and cause undue delay in processing the 
veteran's claims.  

Service connection for a skin disability

Specifically, the first of the three requirements to prevail 
in a claim of service connection is that the veteran have the 
claimed disability.  See Hickson, supra.  A comprehensive 
review of the record shows that a current chronic skin 
disability diagnosed as tinea veriscolor is shown by the 
evidence of record.  

The second of three requirements is medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  See Hickson, supra.  The 
service medical records refer to treatment for skin 
disability in service. 

The third requirement is medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Hickson, supra.  The competent 
evidentiary record primarily consisting of a May 2003 opinion 
from a VA medical examiner shows the presence of current 
chronic skin disability diagnosed as tinea veriscolor with 
nexus to active duty.  See Hickson, supra; Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).
Simply put, the record establishes that the veteran has a 
chronic acquired skin disorder which on the basis of 
competent, probative evidence has been linked to active 
service.  The alternative claim of service connection for a 
skin disorder on the basis of to exposure to AO is moot, and 
in any event, such basis upon which to predicate a grant of 
entitlement to service connection has been discounted by the 
probative, competent evidence of record.  

Service connection for a psychiatric disorder including PTSD

In reviewing the voluminous record the Board notes that the 
evidence clearly establishes a current diagnosis of PTSD with 
an associated psychotic disorder NOS.  Importantly, the 
veteran's PTSD is linked to verified stressors in Vietnam on 
the basis of competent medical authority.  

The competent and probative medical evidence of record 
establishes that the veteran has PTSD with associated 
psychotic disorder, NOS which has been linked to verified 
stressors while he was on active duty in Vietnam.

Accordingly, the evidentiary record supports a grant of 
entitlement to service-connection for PTSD with associated 
psychotic disorder, NOS. 


ORDER

Entitlement to service connection for a chronic acquired skin 
disorder diagnosed as tinea veriscolor is granted.

Entitlement to service connection for a psychiatric disorder 
diagnosed as PTSD with associated psychotic disorder, NOS is 
granted. 


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



